 
TERMINATION AGREEMENT
 
TERMINATION OF MASTER REPURCHASE AGREEMENT, dated as of March 16, 2009  (this
“Termination”), between CAPITAL TRUST, INC., a Maryland corporation (the
“Seller”) and GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership
(the “Buyer”).
 
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of October 30, 2007 as supplemented by that certain Annex I,
dated as of October 30, 2007 (the “Alternate-Funded Master Repurchase
Agreement”).  Seller and Buyer desire to terminate the Alternate-Funded Master
Repurchase Agreement, which Alternate-Funded Master Repurchase Agreement was
entered into in connection with that certain Amended and Restated Master
Repurchase Agreement between Seller and Buyer, dated as of August 15, 2006 as
supplemented by that certain Amended and Restated Annex I, dated as of October
30, 2007 (as amended, supplemented or modified, and together with all schedules,
annexes and exhibits thereto, and all confirmations exchanged pursuant to the
Transactions entered into in connection therewith, the "Master Repurchase
Agreement"), which Master Repurchase Agreement has been terminated as of the
date hereof.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree that, to the full extent of their respective interests
therein, the Alternate-Funded Master Repurchase Agreement and any other
agreement, document or instrument executed and delivered in connection with the
Alternate-Funded Master Repurchase Agreement shall each be deemed terminated
effective as of the date hereof and shall be of no further force or effect.
 
This Termination may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.
 


 
[Remainder of this page intentionally left blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Termination to be duly
executed and delivered as of the day and year first above written.
 
 

 
CAPITAL TRUST, INC., as Seller
                 
 
By: 
/s/ Geoffrey G. Jervis       Name: Geoffrey G. Jervis       Title: Chief
Financial Officer          

  

 
GOLDMAN SACHS MORTGAGE COMPANY, as Buyer
         
 
By: 
Goldman Sachs Real Estate Funding Corp., its general partner
                         
By: 
/s/ Mark Buono         Name: Mark Buono         Title: Vice President          


 